Citation Nr: 0702597	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  94-05 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left knee 
impairment/instability evaluated as 30 percent disabling 
prior to November 2005, including entitlement to an increased 
separate rating for left knee arthritis evaluated as 10 
percent disabling from July 1997, and 20 percent disabling 
from December 1999 to November 2005.   

2.  Entitlement to a rating in excess of 30 percent for 
headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
June 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision.

The Board notes that this decision addresses the veteran's 
knee up until the time of his award of a total disability 
rating due to his left knee replacement, effective from 
November 2005.  In the event that rating is subsequently 
reduced and the veteran disagrees with the new evaluation, he 
may appeal that determination.  


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's headaches 
are productive of severe economic inadaptability.

2.  The veteran is currently receiving the highest schedular 
rating for his left knee based on instability of the knee.

3.  The medical evidence as of July 1, 1997 showed the 
extension of the veteran's left knee to be limited to no more 
than 10 degrees.

4.  The veteran was shown to have extension of his left knee 
limited to no more than 15 degrees at his VA examination in 
December 1999. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 
(2006).

2.  Criteria for a rating in excess of 10 percent for 
limitation of motion of the left knee were not met prior to 
December 18, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 5261 (2006).

3.  Criteria for a rating in excess of 20 percent for 
limitation of motion of the left knee were not met during the 
appeal period since December 1999.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2006).

4.  Criteria for a rating in excess of 30 percent for left 
knee impairment/instability during the appeal period have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DCs 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.




Headaches

The veteran is currently assigned a 30 percent rating for his 
headache disorder under 38 C.F.R. § 4.124a, DC 8100.  Under 
this DC, a 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months; while a 
50 percent rating is assigned for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.

While the veteran is clearly impacted by his headaches, the 
evidence of record fails to show that they are productive of 
severe economic inadaptability so as to warrant a rating in 
excess of 30 percent.

At a VA examination in April 1990 it was noted that the 
veteran had headaches secondary to a cerebral aneurysm, and 
the veteran reported that he had severe headaches roughly 
twice a month over the previous past three years, as well as 
less severe headaches (described as a dull ache) roughly 
three times per week.  It was noted that while the headaches 
occurred at any time of the day, the veteran continued to go 
to work.

In June 1990, the veteran sought treatment, complaining of an 
everyday headache which was mild, but which progressed into a 
more severe headache several times per week.  The veteran 
admitted to some occasional visual changes associated with 
his headaches consisting of transient blindness, dots, stars, 
and scintillations.  Nevertheless, a neurologic examination 
showed normal mental status and cortical function and the 
cranial nerves were symmetric and intact, and a CT scan was 
normal, except for an anomalous vessel on the left.  

In January 1992, general physical and neurological 
examinations were normal, and an angiography revealed no 
evidence of an aneurysm.  Similarly, a neurology consult in 
May 1992 was normal and the veteran's cranial nerves were 
found to be within normal limits, with no obvious 
abnormalities noted.

Treatment records reflect that the veteran has sought 
treatment for headaches, including complaining of a two-month 
long headache in April 1993; and the veteran has even been 
hospitalized for headaches on occasion.  In October 1993, the 
veteran was treated for a headache at an emergency room, but 
the veteran's headache subsided after an IV was administered 
and he was discharged in satisfactory condition.  A 
neurological evaluation was performed the next week, at which 
the veteran was alert and oriented and all of his cranial 
nerves were intact.  Similarly, in March 1996, the veteran 
was treated at St. Luke's hospital; but a neurological 
examination was normal, and a CT scan showed no significant 
abnormality.  Accordingly, after treatment, the veteran was 
discharged with a mild residual headache.  Thus, while 
obviously an impairment for the veteran, the treatment 
records and hospitalization reports fail to show that the 
veteran's headaches have been productive of severe economic 
inadaptability

At a VA examination in December 1999, the veteran reported 
having headaches about once a week, which last about two days 
and have no aura, and he stated that he had to lie down about 
once or twice a month on account of severe and totally 
prostrating headaches, which were associated with nausea and 
dizziness.  Nevertheless, the veteran stated that he could 
continue working with the less severe headaches due to the 
type of work he does.  The examiner found the veteran to be 
alert and active and in no acute distress; and the veteran's 
cranial nerves were intact without sensory or motor deficits.

The veteran was scheduled for an additional VA examination in 
2003, but he failed to report.  More recent treatment fails 
to show any additional treatment for headaches, since the 
last VA examination.

The medical treatment records and VA examination reports, 
which were compiled throughout the course of the veteran's 
claim show that the veteran frequently has headaches, which 
periodically escalate to the point where medical intervention 
is necessary.  However, the veteran's file does not reflect 
his headaches have been productive of what would be 
characterized as severe economic inadaptability.  For 
example, at the VA examination in 1999, the veteran indicated 
that he could continue working with the less severe headaches 
due to the type of work he does.  As such, it is apparent 
that the veteran's headaches have not been productive of 
severe economic inadaptability, and the criteria for a rating 
in excess of 30 percent for a headache disorder have 
therefore not been met.  Accordingly, the veteran's claim is 
denied. 


Left Knee disorder

The veteran has undergone a number surgical procedures on his 
left knee during the course of his appeal; thereby resulting 
in periods of temporary total ratings.  As such, the 
condition of the veteran's knee before and after each 
convalescent period will be discussed individually.

The veteran's currently receives a 30 percent rating for 
instability of the knee under 38 C.F.R. § 4.71a, DC 5257.  It 
is noted that 30 percent is the highest rating available 
under this diagnostic code.

On July 1, 1997, the VA General Counsel (GC) promulgated a 
precedential opinion indicating that when a rating is 
involved under DC 5257, as in this case, and if arthritis is 
shown by x-ray and a veteran has limitation of motion of at 
least zero percent, then an additional disability rating 
could be considered under either DC 5260 for limitation of 
flexion, or under 5261 for limitation of extension.

Under DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees; a 
20 percent rating is assigned when flexion is limited to 30 
degrees; and a 30 percent rating is assigned when flexion is 
limited to 15 degrees

Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees, a 10 percent 
rating is assigned when extension of the leg is limited to 10 
degrees, a 20 percent rating is assigned when extension of 
the leg is limited to 15 degrees, a 30 percent rating is 
assigned when extension of the leg is limited to 20 degrees, 
and a 40 percent rating is assigned when extension of the leg 
is limited to 30 degrees.

July 1, 1989 to August 12, 1992

A 30 percent rating for instability is the highest rating 
that is available based on instability of the knee.  A rating 
in excess of 30 percent is available when there is ankylosis, 
but since the veteran is clearly able to move his left knee 
(as shown by range of motion testing throughout the course of 
the veteran's appeal) it is not ankylosed.  A higher rating 
is also available if extension of the knee is limited to at 
least 30 degrees (which would merit a 40 percent rating).  
However, the treatment records and examination reports fail 
to show that the extension of the veteran's knee is that 
restricted.    

For example, at a VA examination in April 1990, no knee 
instability was noted and the veteran had full extension of 
his left knee with some pain, as well as flexion to 125 
degrees.  In June 1990 it was again noted that the veteran 
had full range of motion in his left knee, although there was 
some crepitus and popping.  VA treatment records from January 
1991 indicate that the veteran's range of motion in his left 
knee was intact, and no instability, effusion or abnormal 
sensation was present.  X-rays showed mild degenerative 
disease in the left knee.  Additional, x-rays in August 1991 
showed degenerative changes in the meniscus.

In April 1992, the veteran sought treatment for his knee 
complaining of gradually increasing pain with occasional 
swelling, but range of motion testing showed range of motion 
in the left knee from 0 degrees to 120 degrees.

On August 13, 1992 it was noted that the veteran had torn his 
medial meniscus in his left knee, which was treated 
arthroscopically.

Thus, while the veteran testified (at a RO hearing in January 
1991) that he could not walk, run or move sideways, and 
indicated that his knee was affecting his job as a jet 
mechanic, the objective medical evidence as of the date of 
the veteran's 1992 knee surgery fails to show that a rating 
in excess of 30 percent was warranted for his left knee, as 
the veteran repeatedly demonstrated full extension of the 
left knee.

October 1, 1992 to July 28, 1997

Following the veteran's convalescent period in 1992, range of 
motion testing continued to show sufficient motion in his 
left knee so as to preclude a rating in excess of 30 percent 
based on limitation of motion.

In November 1992, the veteran had flexion of his left knee to 
100 degrees at one consult and from 10 degrees to 90 degrees 
at a second consult.  

At a VA examination of the veteran's cranial nerves in May 
1993, the veteran demonstrated motion in his left knee from 
20 degrees to 95 degrees.  While this would suggest a 30 
percent rating based on limitation of extension, the veteran 
demonstrated passive motion from 0 degrees to 130 degrees and 
active range of motion from 0 degrees to 110 at a VA 
orthopedic knee examination that same day in May 1993.  As 
such, the range of motion findings at the cranial nerve 
examination are not taken as an accurate measurement of the 
condition of the veteran's knees.

In February 1994, the veteran again showed a range of motion 
which was inconsistent with the disability picture shown 
throughout the course of his appeal, as he was found to only 
have motion from 30 degrees to 85 degrees; however, it was 
noted at the time of the test that the veteran would not 
attempt to bend his left knee any further.  As such, this 
measurement is also not taken as an accurate reflection of 
the range of motion of the veteran's left knee.  X-rays in 
March 1994 continued to show degenerative disease of the left 
knee.

In November 1994, the veteran had motion of the left knee 
from 0 degrees to 120 degrees, with pain at the extremes; 
and, in December 1994, X-rays showed narrowing of the medial 
joint space which had worsened somewhat since 1994, but no 
other significant findings were noted.  While the veteran's 
range of motion was diminished at a VA examination in October 
1995, the veteran had still had flexion to 60 degrees, which 
would warrant a zero percent rating. 

While the veteran has been shown to have limitation of motion 
in his knee, it was not shown to merit a rating in excess of 
30 percent based on either limitation of flexion, or 
extension, as the most limited flexion was 60 degrees (shown 
in October 1995), and the most limited, accurate measurement 
of extension was 10 degrees (shown in November 1992).  As 
such, a rating in excess of 30 percent is not available until 
July 1, 1997.

On July 1, 1997 a GC opinion was issued which allowed for 
separate ratings to be given for a single knee joint based on 
limitation of motion and on instability.  As noted above, the 
veteran had already been given a 30 percent rating for 
instability.  In addition, as of July 1997, the veteran was 
also shown to have compensable limitation of extension, as he 
was limited to 10 degrees of extension in October 1995.  As 
such, an additional 10 percent was assigned for limitation of 
extension and combined with the 30 percent rating that was 
already assigned for instability of the left knee.  However, 
a rating in excess of 10 percent was not warranted based on 
either limitation of extension or flexion, as the veteran had 
shown at least 60 degrees of flexion and extension to 10 
degrees at every reliable examination.

September 1, 1997 to September 27, 2005

In December 1999, the veteran underwent a VA examination at 
which he indicated that he had pain, swelling, limitation of 
motion, and instability every day.  Range of motion testing 
of the left knee showed motion from +15 to 115 degrees with 
pain at the extremes of motion.  There was no anterior, or 
posterior, varus or valgus instability; and x-rays showed 
moderate to severe degenerative arthritis.  The examiner 
opined that the veteran's range of motion might be 
additionally limited during flare-ups.

As the December examination showed that the veteran had 
extension limited to 15 degrees, a 20 percent rating was 
assigned for limitation of extension, and combined with the 
30 percent rating that was assigned for instability.  
However, the examination failed to show limitation of motion 
which was sufficient to warrant a rating in excess of 20 
percent, as the veteran could extend his left knee to at 
least 15 degrees and his demonstrated flexion of 115 degrees 
would not even warrant a noncompensable rating.  Therefore, a 
rating in excess of 20 percent was not warranted based on the 
medical evidence of record.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the evidence fails to show that an additional rating is 
warranted.  While the veteran has been noted to have knee 
pain, there is no indication that he has functional loss due 
to pain or due to weakness, fatigability, or incoordination; 
and while the veteran did have pain on motion, this fact was 
taken into account by the doctors treating the veteran.

The veteran was scheduled for another VA examination in 
December 2003, and he was advised that fail to report for 
such examination, without good cause, would result in his 
claim being rated on the evidence of record.

Nevertheless, the veteran failed to report for the scheduled 
examination, and to date has not cited any cause for his 
failure to report.  As such, the veteran's claim must be 
evaluated based on the evidence of record, which, as 
discussed above, fails to show that he is entitled to a 
rating in excess of either 30 percent for instability or in 
excess of 20 percent for limitation of motion, prior to the 
total rating assigned in 2005.  

As the evidence fails to show that a higher rating is 
warranted, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2006.  By this, and by previous 
letter, and the statement of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file), 
and was scheduled for an additional examination but the 
veteran failed to appear.  Additionally, the veteran 
testified at hearings before both the RO and the Board; and 
he was offered the opportunity to have an additional hearing, 
but he failed to appear at the scheduled appointment.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

A rating in excess of 30 percent for a headache disorder is 
denied.

Entitlement to an increased rating for left knee 
impairment/instability evaluated as 30 percent disabling 
prior to November 2005, including entitlement to an increased 
separate rating for left knee arthritis evaluated as 10 
percent disabling from July 1997, and 20 percent disabling 
from December 1999 to November 2005, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


